DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:
Regarding claim 16, line 8, “detected obscurant plume” should be changed to --a detected obscurant plume--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over de Kontz et al. (US 2016/0298306 A1) (hereinafter Kontz).
Regarding claim 1, Kontz teaches a system for obscurant mitigation [system for remedying undue dust conditions] (see Abstract), the system comprising: an obscurant assessor [processing engine of control system 108] (Para [0026]), wherein the obscurant assessor is configured to characterize one or more attributes of a detected obscurant plume, which is airborne, and generate an obscurant model [system 108 may process received data and analyze and interpolate environmental conditions and generate one or more parametric dust models] (Para [0030]);
an obscurant mitigator, wherein the obscurant mitigator is configured to perform one or more mitigation operations to increase visibility of a vehicle sensor [fluid delivery system/machines to guide delivery of fluids such as water or other dust suppressant; suppressed dust leads to increased visibility of vehicle sensors] (Para [0033]); and
a controller communicatively coupled to each of the obscurant assessor and the obscurant mitigator [control portion of system 108 communicatively coupled to processing engine that generates parametric dust model and communicatively coupled through network 110 to fluid delivery machines] (Para [0030]), wherein the controller is configured to:
	receive an output signal from a vehicle sensor corresponding to a detected obscurant level [received machine data collected by one or more dust sensors; machine data from mobile machines 102 operating on a worksite] (Para [0060]) and determine if the detected obscurant level exceeds a predetermined threshold [dust measurement for a location may be compared to a threshold value] (Para [0081]);
	generate an obscurant mitigation plan if the detected obscurant level exceeds the predetermined threshold based on the obscurant model generated by the obscurant assessor to increase visibility of the vehicle sensor [fluid delivery requirement determined for location based on dust model; if dust measurement exceeds threshold value, may be necessary to deliver fluid to the location to remedy dust conditions at location] (Para [0081]); and 
	control operations of an obscurant mitigator based on the obscurant mitigation plan to reduce the detected obscurant level [fluid delivery plan generated and transmitted to fluid delivery machines to guide delivery of fluids through worksite] (Para [0069, 0084]).
	Kontz fails to teach wherein the obscurant mitigator mitigates the detected airborne obscurant plume. Flora teaches an obscurant mitigator that mitigates airborne obscurants (Col 1, line 25 - Col 2, line 46, see Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Kontz with Flora such that the obscurant mitigator mitigates the detected airborne obscurant plume, in order to decrease dust levels generated by agricultural and construction machinery that are already present in the air.
Regarding claim 2, Kontz in view of Flora as applied to claim 1 above teaches the claimed invention, in addition to wherein the vehicle sensor is coupled to a work vehicle, and wherein the detected obscurant level corresponds to a quantity of obscurants located within an area surrounding the work vehicle [machine operating a worksite may record environmental data as it travels through the worksite, such as a dust sensor] (Kontz Para [0071]).
Regarding claim 3, Kontz in view of Flora as applied to claim 1 above teaches the claimed invention, in addition to wherein the obscurant assessor further comprises one or more obscurant sensors that determine a density [system in communication with dust sensors for determining a density of dust particle] (Para [0065]). Kontz in view of Flora fails to explicitly teach wherein the obscurant sensors comprise one or more of the following: laser sensors, density sensors, cameras, thermal imaging sensors, or combinations thereof. The Examiner takes Official Notice that it is known in the art of dust detection to utilize a laser sensor, a density sensor, a camera, a thermal imaging sensor, or combinations thereof for monitoring dust. It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Kontz in view of Flora to choose a known dust sensor, such as a laser sensor, density sensor, camera, thermal imaging sensor, or combinations thereof, in order to determine the amount of dust particles per unit volume.
Regarding claim 4, Kontz in view of Flora as applied to claim 1 above teaches the claimed invention, in addition to wherein characterizing one or more attributes of the detected obscurant comprises assessing current and future obscurant levels, and corresponding location data [measured data collected by one or more dust sensors; system 108 may process received data and analyze and interpolate environmental conditions and generate one or more parametric dust models which may represent a forecast of dust condition at locations throughout a worksite] (Kontz Para [0030, 0059-0060]).
Regarding claim 5, Kontz in view of Flora as applied to claim 4 above teaches the claimed invention, in addition to wherein the attributes comprises one or more of the following properties: particle density, particle size, particle size distribution, or combinations thereof [value representing the amount of dust particles per cubic meter of air at each location] (Kontz Para [0065]).
Regarding claim 9, Kontz in view of Flora as applied to claim 1 above teaches the claimed invention, in addition to comprising an operator display (Kontz Para [0044]) and the system determines when the detected obscurant level is reduced below the predetermined threshold [dust measurement compared to threshold value] (Kontz Para [0081]). Kontz in view of Flora fails to teach generating an alert on the display when the detected obscurant level is reduced below the predetermined threshold. Kontz additionally teaches wherein the obscurant level is monitored and updated in real-time for generating and updating the mitigation plan (Kontz Para [0068]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Kontz in view of Flora such to generate an alert on the display when the detected obscurant level is reduced below the predetermined threshold in order to notify an operator that obscurant mitigation of the area is not required anymore.
Regarding claim 21, Kontz in view of Flora as applied to claim 1 above teaches the claimed invention, in addition to further comprising an agricultural work vehicle having the vehicle sensor capturing images in a field of view (Kontz Para [0031]).

Regarding claim 16, Kontz teaches a method for obscurant mitigation (see Abstract), the method comprising: detecting a level of obscurant, which is airborne, with an obscurant sensor [machine data collected by one or more dust sensors; machine data from mobile machines 102 operating on a worksite] (Para [0060]);
comparing, with a controller [control portion of system 108], the detected level of obscurant with a threshold value to determine if the detected level exceeds the threshold value [if dust measurement exceeds threshold value, may be necessary to deliver fluid to the location to remedy dust conditions at location] (Para [0081]);
generating, with the controller, an obscurant mitigation plan if the detected level exceeds the threshold value [fluid delivery requirement determined for location based on dust model; if dust measurement exceeds threshold value, may be necessary to deliver fluid to the location to remedy dust conditions at location] (Para [0081]); and
controlling at least one obscurant mitigator based on the generated obscurant mitigation plan to increase performance of a vehicle sensor [fluid delivery plan generated and transmitted to fluid delivery machines to guide delivery of fluids through worksite; less dust generated leads to increased performance of vehicle sensors] (Para [0069, 0084]).
	Kontz fails to teach mitigating a detected obscurant plume. Flora teaches an obscurant mitigator that mitigates airborne obscurants (Col 1, line 25 - Col 2, line 46, see Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Kontz with Flora such to control the obscurant mitigator to mitigate a detected obscurant plume, in order to decrease dust levels generated by agricultural and construction machinery that are already present in the air.
Regarding claim 17, Kontz in view of Flora as applied to claim 16 above teaches the claimed invention, in addition to wherein detecting a level of obscurant further comprises characterizing one or more attributes to assess current and future obscurant levels, and corresponding location data [measured data collected by one or more dust sensors; system 108 may process received data and analyze and interpolate environmental conditions and generate one or more parametric dust models which may represent a forecast of dust condition at locations throughout a worksite] (Kontz Para [0030, 0059-0060]).
Regarding claim 19, Kontz in view of Flora as applied to claim 16 above teaches the claimed invention, in addition to wherein detecting a level of obscurant comprises detecting a level of obscurant associated with a first work vehicle [machine operating a worksite may record environmental data as it travels through the worksite, such as a dust sensor] (Kontz Para [0071]).
Regarding claim 20, Kontz in view of Flora as applied to claim 16 above teaches the claimed invention, in addition to wherein the detected level of obscurant associated with the first work vehicle is compared with a threshold value for a second work vehicle [dust measurement compared to threshold value; threshold dust models generated based on received sensor data from a plurality of mobile machines in the worksite, such as a second work vehicle separate from the first work vehicle] (Para [0030, 0081]); and wherein an obscurant mitigation plan is generated to control each of the first work vehicle and the second work vehicle if the detected level of obscurant exceeds the threshold value [processed data (e.g., the fluid delivery plans) may be transmitted over network 110 to fluid delivery machines 106 to guide delivery of fluids throughout worksite 100] (Kontz Para [0030, 0081]).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kontz in view of Flora as applied to claims 1 and 16 above, and further in view of Madsen et al. (US 2019/0129435 A1) (hereinafter Madsen).
Regarding claims 6 and 18, Kontz in view of Flora as applied to claims 1 and 16 above teaches the claimed invention, in addition to wherein generating an obscurant mitigation plan comprises generating a path plan for a work vehicle (Kontz Para [0084]). Kontz in view of Flora fails to teach wherein the path inhibits the work vehicle from operating within at least a portion of a detected obscurant plume. Madsen teaches generating a path plan for a vehicle wherein the path inhibits the vehicle from areas that might increase strain on vehicles (Para [0042, 0106]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Kontz in view of Flora with Madsen such that the plan inhibits the work vehicle from operating within at least a portion of a detected obscurant plume in order to prevent a work vehicle from pathing through a dense obscurant plume that could increase strain on the vehicle.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kontz in view of Flora as applied to claim 1 above, and further in view of Meyer (A Dynamic Lagrangian, Field-scale Model Of Dust Dispersion From Agriculture Tilling Operations, 2008) (Hereinafter Meyer).
Regarding claims 7-8, Kontz in view of Flora as applied to claim 1 above teaches the claimed invention, except for wherein generating an obscurant mitigation plan comprises modifying an operation of ground engaging member coupled to a work vehicle, wherein modifying the operation of the ground engaging member comprises adjusting a depth of the ground engaging member in the ground. Meyer teaches wherein operation of a ground engaging member coupled to a work vehicle creates dust plumes (see Abstract, Pgs. 1763-1764). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Kontz in view of Flora with Meyer such that generating an obscurant mitigation plan comprises adjusting a depth of a ground engaging member in the ground in order to mitigate additional created dust plumes in areas that are determined to have high dust density.


Allowable Subject Matter
Claims 10-11 and 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the closest prior art references, de Kontz et al. (US 2016/0298306 A1) (hereinafter Kontz) and Madsen et al. (US 2019/0129435 A1) (hereinafter Madsen), teach various limitations found in the claim, as described in the Office Action mailed on 20 May 2022. The prior art fails to teach or provide motivation for wherein the detected obscurant is at least generated by the first work vehicle, mitigating the detected obscurant, and controlling operations of the obscurant mitigator to control each of the first and second work vehicles based on the obscurant mitigation plan to reduce the detected obscurant level to increase visibility of the vehicle sensor, in combination with the rest of the limitations found in the claim. 
Regarding claims 11 and 22-27, they are dependent on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2855